UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7531



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE BURLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-94-59, CA-97-186-1)


Submitted:   February 26, 2003            Decided:   March 12, 2003


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Burley, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Burley seeks to appeal the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b)(4)

and construed by the district court as a successive 28 U.S.C.

§ 2255 motion.*    To be entitled to a certificate of appealability,

Burley   must   make   “a   substantial   showing   of   the   denial    of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).            When a

district court dismisses solely on procedural grounds, the movant

“must demonstrate both (1) ‘that jurists of reason would find it

debatable whether the [motion] states a valid claim of the denial

of a constitutional right,’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473 (2000)), cert. denied, 534

U.S. 941 (2001).       Upon examination of Burley’s motion, we cannot

conclude that reasonable jurists would find it debatable whether

the district court correctly denied the motion.           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  DISMISSED


     *
       Burley does not appeal, and therefore we do not address,
whether the court erred in construing his Rule 60(b)(4) motion as
a successive § 2255 motion.

                                     2